Citation Nr: 9928776	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  96-23 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The appellant had a period of three years, five months, and 
five days unverified service in the National Guard prior to 
May 1976, including a period of active duty for training from 
March 1973 to July 1973.

The appellant filed a claim in March 1995 for service 
connection for an arm disability and a back disability.  This 
appeal arises from the April 1996 rating decision from the 
Columbia, South Carolina Regional Office (RO) that denied the 
appellant's claim for service connection for an arm 
disability and a back disability.  A Notice of Disagreement 
was filed in April 1996 and a Statement of the Case was 
issued in May 1996.  A substantive appeal was filed in May 
1996 with a request for a hearing at the RO before a Member 
of the Board. 

On August 20, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).

This case was remanded in December 1998 for further 
development, especially since all the appellant's service 
medical records did not appear to have been associated with 
the claims folder.  The case was thereafter returned to the 
Board.

The Board notes that the appellant in an April 1996 statement 
in support of his claim, indicated that he wanted service 
connection for a knee disability as well as a back 
disability.  The RO has not developed this issue.  The issue 
of the appellant's entitlement to service connection for a 
knee disability is not inextricably intertwined with the 
current appeal.  As no action has been taken, it is referred 
to the RO for the appropriate action.



FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
appellant's current left arm disability to his military 
service; the claim is not plausible.

2.  There is no competent medical evidence linking the 
appellant's current low back disability to his military 
service; the claim is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
arm disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a low 
back disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in December 1972, no 
history of arm trouble or back pain was reported.  On 
examination, the appellant's upper extremities and spine were 
clinically evaluated as normal.

On a REFRAD examination in June 1973, the appellant's upper 
extremities and spine were clinically evaluated as normal.

Associated with the file in August 1996, were records from 
the Adjutant General that include an affidavit signed by the 
appellant in July 1977.  It indicates that on or about June 
10, 1975, the appellant was involved in an automobile 
accident while attending annual training at Ft. Bragg, North 
Carolina.  It was indicated that after the accident, the 
appellant was held in the office area of the stockade as he 
did not have a Driver's Permit.  He waited for several hours 
there and was then released to a lieutenant.  

Associated with the file was a June 1980 hospital report from 
Georgetown County Memorial Hospital, that indicates that the 
appellant was seen with complaints of a possible sprained 
back.  The diagnoses included acute lumbosacral strain.  

In March 1995, the appellant filed a claim for service 
connection for an arm and a back disability.

In an administrative decision in April 1996, the RO 
determined that the appellant's service medical records were 
unavailable.  

Associated with the file in April 1996 was an undated 
chiropractic symptoms questionnaire wherein low back 
complaints were noted.

By rating action of April 1996, service connection for an arm 
disability and service connection for a back disability was 
denied.  The current appeal to the Board arises from this 
action.

VA outpatient records were associated with the file and 
include the following:

In May 1990, the appellant was seen with complaints of back 
strain.  He reported that he sprained his back in 1980 and 
had intermittent pain since then.  The diagnoses included 
recurrent lumbosacral sprain.  

In July 1990, the appellant was seen with complaints of a 
lifting injury to the low back in 1980.  The impression 
included no disc symptoms and mechanical low back pain.  

In May 1992, it was noted that the appellant lost his job 
secondary to a back injury.  

In June 1992, the appellant was seen with low back pain.  The 
diagnoses included chronic low back syndrome.

Also in June 1992, the appellant reported chronic low back 
pain, injured at work in 1981.  The diagnoses included 
chronic lower back pain.

In a July 1998 report from James L. Bumgartner, M.D., it was 
noted that the appellant had electophysiologic testing 
pursuant to complaints of numbness of both hands.  The 
interpretation was that the testing noted an abnormal study 
demonstrating bilateral median sensory neuropathy consistent 
with incipient carpal tunnel syndrome.  The study was 
otherwise normal.

A Social Security Administration (SSA) Decision granting the 
appellant's claim for Supplemental Security Income indicated 
that the appellant's impairments included vertebrogenic 
disorder.  He had been under a disability since November 
1993, the date of the application.

At the Board hearing in August 1998, the appellant testified 
that he injured his back and left arm in a motor vehicle 
accident while on active duty for training in June 1975.  A 
city bus ran into his vehicle.  He was hospitalized for two 
days following the accident and was treated for pain.  He 
complained of pain since that time.

Associated with the file was a VA outpatient record from 
September 1990 that indicates that the appellant was seen 
with complaints of back pain for 10 years.  The original 
injury occurred while lifting in 1980.  It was noted that the 
appellant had chronic back pain that was difficult to assess 
due to an acute phase of pain.  

Records from Bay Orthopedic Associates from August 1998 show 
that the appellant complained of numbness and tingling in his 
left hand.  He had complaints of headache, neck pain, and 
back pain after being in a motor vehicle accident in service.  
It was noted that the appellant may very well have underlying 
carpal tunnel syndrome.  

Records from Bay Orthopedic Associates from December 1998 
show that the appellant was seen with low back pain.  The x-
rays showed severely degenerative discs at L-5, S1, with 
complete collapse of the disc space and arthritic changes.  
Later in December 1998, it was noted that an MRI showed 
severe degenerative disc disease at L-5, S-1, and L-4, 5.  It 
was noted that the degenerative disc disease in his back was 
longstanding.  

By letter dated December 28, 1999, pursuant to the Board's 
Remand decision, the appellant was contacted.  He was 
informed that he could submit alternate evidence to support 
his contention that service connection was warranted for the 
residuals of a left arm disability or a back disability.  It 
was suggested that the evidence might be in the form of a 
statement from service medical personnel, buddy certificates 
or affidavits, employment physical examinations, medical 
evidence from hospitals, clinics and private physicians who 
treated him, especially soon after discharge, letters written 
during service, photographs taken during service showing his 
disabilities, pharmacy prescription records or insurance 
examinations.  Other development requested by the Board was 
also undertaken.

On a VA examination in April 1999, the appellant complained 
of left arm and left low back pain from an accident in 
service in 1975.  The arm was diagnosed as a pinched nerve.  
The low back was diagnosed as degenerative disc disease.  The 
correct diagnoses of the left arm and low back disabilities 
included pain with inconsistencies between subjective and 
objective findings.  It was the examiner's opinion that it 
was not as least as likely as not that the disabilities were 
related to the injury in service.  However, because of the 
inconsistencies between subjective and objective findings, it 
was difficult to obtain a very accurate analysis of these 
problems.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
appellant has presented a well grounded claim; that is a 
claim which is plausible.  If he has not presented a well 
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim as any 
such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1997); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

The appellant is claiming that he currently has a left arm 
disability and a low back disability that were incurred 
during service.  There are no service medical records from 
the time period of the claimed in service accident.  Attempts 
to request alternative forms of evidence and to search for 
records in the control of the Government have been 
undertaken.  However, the evidence in this case reveals that 
the first postservice evidence of a left arm disability was 
in July 1998, when Dr. Bumgartner noted that the appellant 
might have carpal tunnel syndrome.  Additionally, the first 
postservice evidence of a low back disability was in June 
1980, from the Georgetown Memorial Hospital, when the 
appellant was seen with acute lumbosacral strain.  VA 
outpatient records from 1990 and 1992 indicate that the 
appellant complained of a back injury at work in 1980.  

The appellant has submitted no competent medical evidence to 
establish a nexus between any current left arm disability or 
low back disability and his service.  The only evidence that 
would support the appellant's claim is found in his 
statements.  However, lay evidence is inadequate to establish 
a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Since all three criteria to establish evidence of a 
well-grounded claim have not been met, it follows that the 
appellant claim must be denied based on his failure to submit 
evidence of a well-grounded claim.  Absent a well-grounded 
claim, the Board has no duty to assist or decide the case on 
its merits.  

While the representative has argued that the VA has a duty to 
assist claimants whose claims are not well grounded, this 
proposition has been reject by the United States Court of 
Appeals for Veterans Claims.  On July 14, 1999, the Court 
affirmed a September 6, 1996 Board decision which denied 
claims for service connection for several disabilities as not 
well grounded.  Morton v. West, No. 96-1517 (U.S. Vet. App. 
July 14, 1999).  In that case, the Court addressed and 
rejected the appellant's argument on appeal that, by virtue 
of various regulations, VA ADJUDICATION PROCEDURE MANUAL M21-1 
provisions, and Compensation & Pension Service (C&P) policy 
concerning the development of claims, VA had taken upon 
itself a duty to assist in fully developing the facts 
pertinent to a claim even in the absence of a well-grounded 
claim.  Because there is no duty to assist under 38 U.S.C. 
§ 5107(a) absent the submission of a well-grounded claim, see 
Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 2348 (1998), the Court held that the 
Secretary cannot undertake to assist an appellant in 
developing facts pertinent to his or her claim until such a 
claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

The appellant having failed to present evidence of a 
plausible claim for entitlement to service connection for a 
left arm disability or a low back disability, those claims 
must be denied.



ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a left arm disability is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for a low back disability is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

